PER CURIAM.
In an action by the appellant for damages for personal injuries suffered in a fall on hotel premises, trial of the case before a jury resulted in' a verdict in favor of the defendants, from which the plaintiff appealed.
The appellant contends the trial court erred in refusing to give certain requested charges. We have examined the same in respect to the circumstances of the case as revealed in the record, and in light of the briefs and argument, and hold that no reversible error has been demonstrated. In our view the charges given by the court were legally sufficient.
Affirmed.